Untermyer, J.
(dissenting). Where, under the circumstances of the present case, a dangerous condition could have been rendered safe by the use of means readily available to the defendant, and which the plaintiff was justified in believing then to be in use, the question of negligence was properly submitted to the jury. (Thompson v. Palladino, 250 App. Div. 817; affd., 275 N. Y. 633.)
I, accordingly, dissent and vote, to affirm.
Judgment reversed, with costs, and the complaint dismissed, with costs.